Citation Nr: 1731562	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-04 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as secondary to herbicide exposure and/or contaminated water at Camp Lejeune.  

2.  Entitlement to service connection for multiple myeloma, claimed as secondary to herbicide exposure and/or contaminated water at Camp Lejeune.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel








INTRODUCTION

The Veteran had active service from May 1968 to March 1972.  

This matter came before the Board of Veterans' Appeals (Board) from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A March 2012 statement from Disabled American Veterans (DAV) indicates that DAV had been appointed the Veteran's representative.  The record does not include a VA Form 21-22 reflecting that appointment, however.  Thus, the Board must determine that the Veteran is proceeding pro se.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested a Board videoconference hearing.  See February 2012 VA Form 9 (requesting Travel Board hearing).  A remand is required to schedule the Veteran for the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the desired hearing on the issues of entitlement to service connection, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




